Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-18-00936-CV

                          Christopher BAKER, David Brown, and James Kerr,
                                           Appellants

                                                     v.

 James E. BENNETT, Jr., Dennis Worley, Sterling Koonce, Flying A Limited Partnership L.P.,
  Joseph W. Forbes, Jr., Kenneth Clark, James Boggess, Joel Webb, Jaimie Livingston, David
                           Miner, Ronald English and MDF, LLC,
                                          Appellees

                       From the 57th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2017CI05787
                             Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:           Rebeca C. Martinez, Justice
                   Luz Elena D. Chapa, Justice
                   Irene Rios, Justice

Delivered and Filed: March 13, 2019

DISMISSED AS MOOT

           Appellants filed a notice of interlocutory appeal from the trial court’s denial of their special

appearances signed on November 20, 2018. After the parties filed their respective briefs in this

court, appellees filed a notice of nonsuit as to appellants in the trial court on February 27, 2019.

On February 28, 2019, appellants filed a “Motion to Vacate the District Court’s November 20,

2018 Order and Dismiss the Appeal as Moot.” On March 1, 2019, appellees filed a “Response to

Appellants’ Motion to Vacate the District Court’s November 20, 2018 Order and Dismiss the
                                                                                 04-18-00936-CV


Appeal as Moot.” After considering the parties’ filings, we grant appellants’ motion in part and

dismiss the interlocutory appeal as moot.

                                                PER CURIAM




                                              -2-